1    LAW OFFICES OF STEPHENSON, ACQUISTO &
     COLMAN, INC.
2
     JOY STEPHENSON-LAWS, ESQ. (SBN 113755)
3    RICHARD A. LOVICH, ESQ. (SBN 113472)
     KARLENE ROGERS-ABERMAN (SBN 237883)
4
     DAVID F. MASTAN, ESQ. (SBN 152109)
5    JIN HEE PARK, ESQ. (SBN 309941)
     303 N. Glenoaks Blvd., Suite 700
6
     Burbank, CA 91502
7    Telephone: (818) 559-4477
     Facsimile: (818) 559-5484
8
9    Attorneys for Plaintiff
     THE REGENTS OF THE UNIVERSITY OF
10   CALIFORNIA, a California constitutional
11   corporation, on behalf of the UNIVERSITY OF
     CALIFORNIA, IRVINE MEDICAL CENTER
12
     Kenneth R. Pedroza (SBN 184906)
13
     Joshua C. Traver (SBN 229778)
14   Alysia B. Carroll (SBN 303136)
     COLE PEDROZA LLP
15
     2295 Huntington Drive
16   San Marino, CA 91108
     Tel.: (626) 431-2787; Fax: (626) 431-2788
17
     Attorneys for Defendants
18
     CIGNA HEALTHCARE OF CALIFORNIA and
19   CIGNAHEALTH & LIFE INSURANCE
20   COMPANY
21                       UNITED STATES DISTRICT COURT
22                      CENTRAL DISTRICT OF CALIFORNIA
23
24   THE REGENTS OF THE                       Case No.: 8:19-cv-01392-JVS-ADS
     UNIVERSITY OF CALIFORNIA, a
25                                            PROTECTIVE ORDER
     public trust corporation, on behalf of
26   University of California, Irvine Medical
     Center,
27
28
      23497                              -1-     PROTECTIVE ORDER
1                               Plaintiff,
                                                      Action Filed: June 7, 2019
2                 v.                                  Trial Date: April 28-29, 2020
3
     CIGNA HEALTHCARE OF
4    CALIFORNIA, INC., a California for
     profit corporation; CIGNA HEALTH &
5
     LIFE INSURANCE COMPANY, a
6    Connecticut for profit corporation; and
     DOES 1 THROUGH 25, INCLUSIVE,
7
8                               Defendants.
9                               Plaintiff THE REGENTS OF THE UNIVERSITY OF
10   CALIFORNIA, a California constitutional corporation, on behalf of the
11   UNIVERSITY OF CALIFORNIA, IRVINE MEDICAL CENTER (“UCI” or
12   “PLAINTIFF”) and Defendants CIGNA HEALTHCARE OF CALIFORNIA and
13   CIGNAHEALTH & LIFE INSURANCE COMPANY (“DEFENDANT”) having
14   stipulated to the matters herein, the Court hereby orders that all confidential
15   documents or information produced in this case shall be subject to the terms and
16   provisions that are set forth herein:
17
     I.           Definitions
18
                  The following definitions shall apply to this order:
19
                  A.    “Confidential Information” is information that is not in the public
20
                        domain and contains employee information, financial data, or
21
                        information that may reasonably be characterized by the producing
22
                        party as intellectual property, a trade secret, or confidential or
23
                        proprietary information, including, but not limited to, internal
24
                        business communications, customer lists, price lists, pricing data,
25
                        financial information, market studies, business plans, computer
26
                        software and programs, and sales and marketing materials. To be
27
                        considered Confidential Information, a document must be designated
28
          23497                                     -2-   PROTECTIVE ORDER
1                 “Confidential” as set forth in Section III, infra.
2            B.   “Attorneys’ Eyes Only” shall mean a subset of Confidential
3                 Information that contains, constitutes, reveals, or reflects trade secrets
4                 or highly personal information or other information of a high degree
5                 of commercial sensitivity and/or information that would provide a
6                 competitive advantage to the producing party’s competitors if
7                 disclosed.
8            C.   “Case” shall refer to the above-captioned matter.
9            D.   “Confidential Health Information” shall constitute a subset of
10                Confidential Information, and shall mean information supplied in any
11                form, or any portion thereof, that identifies an individual or subscriber
12                in any manner and relates to the past, present, or future care, services,
13                or supplies relating to the physical or mental health or condition of
14                such individual or subscriber, the provision of health care to such
15                individual or subscriber, or the past, present, or future payment for the
16                provision of health care to such individual or subscriber. By way of
17                example, Confidential Health Information may be found in medical
18                bills, claims forms, claim data, grievances or appeals, charge sheets,
19                medical records, medical charts, test results, notes, dictation, invoices,
20                itemized billing statements, remittance advice forms, explanations of
21                benefits, checks, notices, and requests, as well as any summaries or
22                compilations of the information contained in these documents, to the
23                extent that such summaries or compilations themselves include
24                Confidential Health Information. Confidential Health Information is
25                intended to encompass all “protected health information” as such term
26                is defined by the Standards for Privacy of Individually Identifiable
27                Health Information, 45 C.F.R. part 160.103, promulgated pursuant to
28                the Health Insurance Portability and Accountability Act (“HIPAA”),
     23497                                 - 3 - PROTECTIVE ORDER
1                 as well as any patient health information protected by state law.
2                 Designating information as Confidential Health Information does not
3                 alleviate a party’s obligation to otherwise comply with applicable
4                 privacy laws, including HIPAA.
5            E.   “Covered Entity” shall have the meaning as such term is defined by
6                 the Standards for Privacy of Individually Identifiable Health
7                 Information, 45 C.F.R. part 160.103, promulgated pursuant to
8                 HIPAA.
9            F.   “Documents” shall mean all originals, copies, and non-identical
10                copies, however produced or reproduced, of any printed, typed,
11                handwritten, graphic, electronic or otherwise recorded matter of
12                whatever    character,   including,    but   not   limited    to,   files,
13                correspondence, contracts, agreements, memoranda, notes, forms,
14                diaries, reports, communications, statements, transcripts, affidavits,
15                photographs, audiotape or videotape recordings, motion pictures,
16                email, computer files, and any other Documents and electronically
17                stored information contemplated by California Evidence Code section
18                250 and California Code of Civil Procedure section 2016.020.
19                Nothing in this definition shall be interpreted to require the parties to
20                produce more than one copy of identical ESI or to produce the same
21                ESI in more than one form.
22           G.   “Legend” as used herein shall mean a stamp or similar insignia
23                stating “CONFIDENTIAL” or other appropriate term or terms
24                connoting the confidentiality of the document. When any document is
25                designated “CONFIDENTIAL” pursuant to this order, the legend
26                shall be affixed to each page of documents produced in TIFF format
27                and to the file name of documents produced in native format.
28           H.   “Producing Party” shall mean any party to the case, or any other
     23497                               - 4 - PROTECTIVE ORDER
1                 person or entity producing documents, information, or other materials
2                 in the case, including any Covered Entity.
3           I.    “Parties” collectively shall mean and include Plaintiffs and
4                 Defendant.
5           J.    “Party” shall mean any of the parties.
6    II.    Scope Application of This Protective Order
7           This order shall govern all Documents, testimony, and other information and
8    materials that contain Confidential Information and are produced in response to
9    any discovery conducted by any Party to the Case. Further, this order shall govern
10   all Documents and materials containing Confidential Information that are
11   submitted in connection with a pleading, brief, or other Document filed in this
12   Case, whether submitted to the Court or formally exchanged between the Parties.
13   In addition, this order shall govern all Confidential Information produced by any
14   Producing Party, including without limitation a Covered Entity, in response to any
15   discovery conducted by any Party to the Case. The Parties shall be able to disclose
16   Protected Health Information for the purpose of prosecuting or defending this
17   action, including any appeals of this case. (See 45 C.F.R. § 164.512(e).)
18   III.   Confidential Information Designation Procedure
19          Any Confidential Information (including Confidential Health Information)
20   may be designated by the Designating Party as “Confidential” or “Attorneys’ Eyes
21   Only.” A Designating Party may designate Confidential Information as
22   “Attorneys’ Eyes Only” if the Designating Party believes in good faith that the
23   Confidential Information contains, constitutes, reveals, or reflects trade secrets or
24   highly personal information or other information of a high degree of commercial
25   sensitivity and/or information that would provide a competitive advantage to its
26   competitors if disclosed.
27          Confidential Information will be designated as “Confidential” by the
28   Producing Party in one or more of the following ways: (1) information contained in
      23497                                 - 5 - PROTECTIVE ORDER
1    any Document or part thereof may be so designated by marking the word
2    “CONFIDENTIAL” and/or “ATTORNEYS’ EYES ONLY” on the Document or
3    any copy of it delivered to the Parties or their counsel or by giving written notice to
4    the counsel, describing the Document or part thereof either specifically or by
5    category, as provided in Sections VII and IX of this order; and (2) a Party may
6    designate information contained in an answer to any question asked during an oral
7    deposition as Confidential within 30 calendar days of receipt of the deposition
8    transcript by underlining the portions of the pages that are confidential and
9    stamping such pages “CONFIDENTIAL” or specifying on the record at the
10   deposition or up to thirty (30) calendar days after receiving a deposition transcript,
11   that the entire transcript, or portions thereof, shall be treated as Confidential as
12   provided in Section VIII of this order.
13   IV.      Individuals To Whom Disclosure of Confidential Information is
14            Permitted; Conditions of Disclosure
15            Confidential Information shall not be used by a Receiving Party for any
16   purpose other than in connection with this Case. This Protective Order shall not
17   prevent a Producing Party from disclosing its own Confidential Information to any
18   person for any purpose.
19            Except as otherwise provided in this order, a Receiving Party’s disclosure of
20   a Producing Party’s Confidential Information to the following persons is permitted
21   under the scope of this order:
22            A.    The Parties, including their current employees who are necessary to
23                  assist counsel in this Case; the Parties’ inside counsel, if any, and
24                  employees of the Parties’ inside counsel who are acting under the
25                  direction and control of such counsel and who are necessary to assist
26                  such counsel in this case;
27            B.    The Parties’ respective outside counsel and employees of the Parties’
28                  outside counsel who are acting under the direction and control of such
      23497                                   - 6 - PROTECTIVE ORDER
1                 counsel and who are necessary to assist such counsel in this Case;
2            C.   Vendors who are acting under the direction of the Parties’ counsel and
3                 who are necessary to assist such counsel in this Case;
4            D.   Independent consultants or experts retained in connection with this
5                 Case by the Parties’ counsel, but only to the extent necessary for the
6                 prosecution or defense of the instant matter, with the following
7                 qualifications:
8                 1.    Disclosure shall not be made to a consultant or expert who is
9                       employed by or consulting with a competitor of the Producing
10                      Party;
11                2.    Disclosure shall not be made to a consultant or expert whom
12                      Receiving Counsel knows has been found to have violated the
13                      terms of a protective order in any other legal proceeding; and
14                3.    Any consultant or expert to whom disclosure of Confidential
15                      Information is authorized must be informed of this Protective
16                      Order and must sign a copy of Exhibit A;
17           E.   A deponent or witness in the course of the deposition or hearing,
18                provided that the deponent or witness is first informed of this
19                protective order and consents under oath on the record to abide by its
20                provisions;
21           F.   A person identified in the Document containing Confidential
22                Information as an author, source or recipient of the Document, or who
23                already has a copy of the Document obtained without violation of this
24                Protective Order;
25           G.   Stenographers or court reporters, to the extent necessary to prepare
26                records of sworn testimony in this Case; and
27           H.   The Court and Court’s administrative staff assigned to this case.
28
     23497                                   -7-   PROTECTIVE ORDER
1          Disclosure of Confidential Information to the individuals listed in Sections
2    A through H above is permissible only on the condition that such persons agree to
3    protect the Confidential Information consistent with the terms of this order.
4          If a non-Producing Party concludes for the purpose of this Case that it needs
5    to disclose any of the Confidential Information to any person not specified in this
6    paragraph, such Party shall notify all other Parties, and such notice shall state the
7    identity of the person(s) that the non-Producing Party needs to disclose to, and the
8    reasons for such disclosure; whereupon the Parties shall confer in an effort to
9    resolve the status of the subject information. If the Parties cannot agree to such
10   release, counsel for the non-Producing Party shall have the right to move for an
11   order from the Court allowing disclosure to those person(s) for good cause shown.
12         All Confidential Information designated as “Attorneys’ Eyes Only” shall be
13   maintained in confidence, and not disclosed, directly or indirectly, including the
14   very fact of production of Confidential Information, to any person except: (i)
15   counsel of record in this proceeding (including members and employees of such
16   counsel’s law firm), and (ii) one designated in-house counsel for the Party who is
17   responsible for overseeing or managing this litigation on behalf of the Party. Such
18   information shall not be disclosed to a Party or to an officer, director, or employee
19   of a Party (except for the one designated in-house counsel for Party), unless
20   otherwise agreed to in writing or so ordered by the Court. The contents, details,
21   financial information, or rates found in such information will not be shown,
22   disclosed, summarized, conveyed, or otherwise discussed or described in any
23   manner to any person not entitled to review materials designated as “Attorneys’
24   Eyes Only.”
25   V.    Disclosure of Confidential Health Information
26         “Confidential Health Information” shall constitute a subset of Confidential
27   Information and shall be designated as “Confidential,” as set forth in Section III
28   and subject to all other terms and conditions governing the Conditions of
       23497                                 - 8 - PROTECTIVE ORDER
1    Disclosure of Confidential Information, as set forth in Section. “Confidential
2    Health Information” shall include, but is not limited to, the following subscriber,
3    patient, or member identifiers:
4                 1.    names of patients, patient family members, and health care
5                       providers;
6                 2.    all geographic subdivisions smaller than a State, including
7                       street address, city, county, precinct, and zip code;
8                 3.    all elements of dates (except year) for dates directly related to
9                       an individual, including birth date, admission date, discharge
10                      date, dates upon which medical services were provided, age,
11                      and date of death;
12                4.    telephone numbers;
13                5.    fax numbers;
14                6.    electronic mail addresses;
15                7.    social security numbers;
16                8.    medical record numbers;
17                9.    health plan beneficiary numbers;
18                10.   account numbers;
19                11.   certificate/license numbers;
20                12.   vehicle identifiers and serial numbers, including license plate
21                      numbers;
22                13.   device identifiers and serial numbers;
23                14.   biometric identifiers, including finger and voice prints;
24                15.   full face photographic images and any comparable images; and
25                16.   any other unique identifying number, characteristic, or code;
26                      and any other information the Producing Party knows could be
27                      used alone or in combination with other information to identify
28                      an individual who is the subject of information.
      23497                                 - 9 - PROTECTIVE ORDER
1             In addition to the other limitations on the use of Confidential Information as
2    set forth above, the Producing Party may, but is not required to, redact the above
3    identifiers or take other suitable precautions in order to protect the privacy of its
4    members, subscribers, or patients. Any dispute over whether such redaction or
5    other precaution is unduly prejudicial to a Receiving Party shall be resolved by the
6    Parties. The Receiving Party shall state the objection to the redaction by letter to all
7    counsel of record in this case. If the Parties are unable to resolve the objection, any
8    Party may move the Court for an order that the challenged material does not
9    qualify as Confidential Information under California or Federal law, as applicable,
10   or such redaction is unduly prejudicial to the Receiving Party.
11   VI.      Copies
12            All copies of any Documents containing Confidential Information and
13   Confidential Health Information shall constitute and be treated as Confidential as
14   provided in this order. Any person making, or causing to be made, copies of any
15   Documents containing Confidential Information shall make certain that each such
16   copy bears the appropriate Legend pursuant to the requirements of this order.
17   Nothing herein shall preclude any arrangement among the Parties by which
18   Documents or other materials may be copied by the Producing Party.
19   VII. Designation of Documents Produced by Third Parties
20            Any Party may designate as “Confidential” any Document that is produced
21   or disclosed without such designation by any third Party within ten (10) calendar
22   days of the production of such Document, or such other time as may be agreed,
23   provided that such Document contains Confidential Information of a designating
24   Party, in the following manner:
25            A.    Parties to the Case may designate such Document by sending written
26                  notice of such designation, accompanied by copies of the designated
27                  Document bearing the Legend, to all other Parties in possession or
28                  custody of such previously undesignated Document or by reference to
      23497                                  - 10 - PROTECTIVE ORDER
1                  a Bates number of the Document. Within seven (7) calendar days of
2                  receipt of such notice, or such other time as may be agreed, any Party
3                  receiving such notice and copy of the designated Document pursuant
4                  to this subparagraph, having no objections to such designation, shall
5                  return to the designating Party all undesignated copies of such
6                  Document in their custody or possession, or alternately shall affix the
7                  Legend to all copies of such designated Document in their custody or
8                  possession.
9             B.   Upon notice of designation pursuant to this paragraph, the Parties also
10                 shall: (i) make no further disclosure of such designated Document or
11                 information contained therein, except as allowed under this Order; (ii)
12                 take reasonable steps to notify any persons who were provided copies
13                 of such designated Document of the terms of this order; and (iii) take
14                 reasonable steps to reclaim any such designated Document in the
15                 possession of any person not permitted access to such information
16                 under the terms of this order.
17            C.   The Parties shall serve a copy of this order simultaneously with any
18                 discovery request made to a non-Party. For any discovery that was
19                 served on a non-Party prior to the date of this order, the Party who
20                 served the discovery shall provide the non-Party with a copy of this
21                 order within five (5) calendar days of the date this order is entered by
22                 the Court.
23   VIII. Designation of Deposition Transcripts and Exhibits as Confidential
24            A.   At any depositions conducted in this Case in accordance with the
25                 provisions of this order, the Parties may use, refer to, or mark as
26                 deposition exhibits any Documents designated as “CONFIDENTIAL”
27                 and all Confidential Information contained therein or derived
28                 therefrom.
      23497                                   - 11 - PROTECTIVE ORDER
1            B.   With respect to the examination of witnesses upon oral deposition,
2                 when Confidential Information is supplied and/or when the
3                 deponent’s testimony contains, reflects, or relates in any way to
4                 Confidential Information, the reporter will be informed of this order
5                 by the Party seeking confidentiality and will be required to operate in
6                 a manner consistent therewith. The reporter shall place on the cover of
7                 any deposition transcript which contains any Confidential Information
8                 the words “Contains Confidential Information.” Counsel for the
9                 respective Parties shall take appropriate steps to prevent any portions
10                of any deposition transcript designated “Confidential” or “Attorneys’
11                Eyes Only” from being disclosed to any person except as provided in
12                this Stipulated Protective Order. Each Designating Party shall provide
13                the other Party with a list of the page(s) of each deposition transcript
14                and any exhibits attached thereto that the Party has designated as
15                “Confidential” or “Attorneys’ Eyes Only.” Unless the Parties
16                otherwise agree, such list shall be provided to the other Party within
17                thirty (30) days after receipt by counsel for the Designating Party of a
18                copy of any deposition transcript. Confidential deposition testimony
19                may be so designated by underlining the portions of the pages that are
20                confidential and stamping such pages as “CONFIDENTIAL.”
21                Alternatively, a Party may specify on the record at the deposition or
22                up to thirty (30) calendar days after receiving a deposition transcript,
23                that the entire transcript, or portions thereof, shall be treated as
24                Confidential. Until expiration of the latest of these periods, the entire
25                deposition transcript, and all exhibits thereto, shall be treated as
26                Confidential under the provisions of this order. If a timely
27                Confidential designation is made, the Confidential portions of the
28                deposition transcript, together with any deposition exhibits designated
     23497                                   - 12 - PROTECTIVE ORDER
1                 as “CONFIDENTIAL,” shall be sealed separately from the portions of
2                 the deposition transcript and exhibits not so marked, and shall be
3                 treated as Confidential under the provisions of this order.
4    IX.   Inadvertent Failure to Designate Information as Confidential
5          Inadvertent failure to designate information as Confidential may be
6    remedied at any time by supplemental written notice given by the Producing Party.
7    Upon receipt of such notification, all information so designated shall be subject to
8    this order as if it had been initially so designated, and the Parties shall (a) not make
9    any further disclosure or communication of all information so designated (the
10   “Redesignated Information”) except as provided for in this order; (b) take
11   reasonable steps to notify any persons known to have possession of any
12   Redesignated Information of the effect of the new designation under this order; and
13   (c) promptly endeavor to procure all copies of the Redesignated Information from
14   any persons known to have possession of Redesignated Information who are not
15   entitled to receipt under Section IV above. The Parties further shall make a
16   reasonable good-faith effort to ensure that any analyses, memoranda, or notes that
17   were generated based upon such Redesignated Information are immediately treated
18   in accordance with the new designation. Any Documents subsequently designated
19   should be replaced by the Producing Party with copies bearing the appropriate
20   legend.
21   X.    Inadvertent Production
22         The Parties shall comply with the claw back procedures outlined in
23   California Code of Civil Procedure section 2021.285. In the event a Party
24   inadvertently fails to designate information or documents as Confidential
25   Information when copies are produced to another Party after the execution of this
26   order, the Designating Party shall diligently notify in writing all recipients of the
27   information or document of the material’s designation as Confidential Information.
28   The Designating Party shall specifically identify, by reference to document title,
      23497                                 - 13 - PROTECTIVE ORDER
1    page number and/or any alpha or numeric production designation, the material
2    being designated as Confidential Information. The Designating Party shall have the
3    right to recover all copies of the Confidential Information and apply the
4    “Confidential” or “Attorneys’ Eyes Only” designation and the Receiving Party
5    shall return to the Designating Party all copies of the unlabeled Confidential
6    Information inadvertently or unintentionally disclosed. The inadvertent,
7    unintentional, or in camera disclosure of Confidential Information shall not, under
8    any circumstances, be deemed a waiver, in whole or in part, of any Party’s claims
9    of confidentiality.
10   XI.      Objections to Confidentiality Designations
11            If any Party objects to the designation of materials being marked as
12   Confidential Information, the Party shall state the objection by letter to all counsel
13   of record in this case. If the Parties are unable to resolve the objection, and the
14   Party who designated the material as Confidential Information still wants the
15   material to be treated as Confidential Information pursuant to this Protective Order,
16   that Party shall file a motion for an order deeming the material as Confidential
17   Information under California or Federal law, as applicable. In any such proceeding,
18   the designating Party shall bear the burden of proof for demonstrating that the
19   material is Confidential Information under California or Federal law, as applicable.
20   Until the Court rules on the objection, the disputed material shall be treated as
21   Confidential Information.
22   XII. Enforcement by the Court
23            The Parties mutually agree that the Court may enforce the terms of this order
24   to protect Confidential Information, including the award of any relief that is just
25   and proper for any breach of this order by any Party.
26   XIII. Protected Material Subpoenaed or Ordered Produced in Other
27   Litigation
28            If a Receiving Party is served with a subpoena or an order issued in another
      23497                                   - 14 - PROTECTIVE ORDER
1    litigation that would compel disclosure of any information or items designated in
2    this Case as Confidential, the Receiving Party must so notify the Producing Party,
3    in writing immediately and in no event more than five (5) days after receiving the
4    subpoena or order. Such notification must include a copy of the subpoena or court
5    order.
6              The Receiving Party also must immediately inform in writing the party who
7    caused the subpoena or order to issue in the other litigation that some or all the
8    material covered by the subpoena or order is the subject of this order. In addition,
9    the Receiving Party must deliver a copy of this order promptly to the party in the
10   other action that caused the subpoena or order to issue.
11             The purpose of imposing these duties is to alert the interested parties to the
12   existence of this order and to afford the Producing Party in this Case an
13   opportunity to try to protect its confidentiality interests in the court from which the
14   subpoena or order issued. The Producing Party shall bear the burdens and the
15   expenses of seeking protection in that court of its Confidential Information—
16   nothing in these provisions should be construed as authorizing or encouraging a
17   Receiving Party in this Case to disobey a lawful directive from another court.
18   XIV. Duration
19             At the termination of this Case, the Parties shall confer to determine whether
20   and to what extent the confidentiality obligations imposed by this order shall
21   remain in effect on a going-forward basis, and how such obligations, if any, shall
22   be enforced, including but not limited to the destruction of, and/or return to the
23   Producing Party of, documents containing Confidential Information.
24   /////
25   ////
26   /////
27   /////
28   /////
       23497                                     - 15 - PROTECTIVE ORDER
1    DATED: November 18, 2019
2                                  LAW OFFICES OF STEPHENSON,
                                    ACQUISTO & COLMAN, INC.
3
4                                            /s/ JIN HEE PARK
5                                            JIN HEE PARK
6                                              Attorneys for
                                 THE REGENTS OF THE UNIVERSITY
7                                   OF CALIFORNIA, a public trust
8                                 corporation, on behalf of University of
                                    California, Irvine Medical Center
9
10   DATED: November 18, 2019
11
12                                        COLE PEDROZA LLP
13
                                        /s/ ALYSIA B. CARROLL
14
                                        KENNETH R. PEDROZA
15
                                          JOSHUA C. TRAVER
16                                       ALYSIA B. CARROLL
                                               Attorneys for
17
                                       CIGNA HEALTHCARE OF
18                              CALIFORNIA, INC., a California for profit
                                  corporation; CIGNA HEALTH & LIFE
19
                                 INSURANCE COMPANY, a Connecticut
20                                         for profit corporation
21
     IT IS SO ORDERED.
22
     DATED: November 20, 2019
23
24
25
                                       /s/ Autumn D. Spaeth
26
                                  JUDGE AUTUMN D. SPAETH
27                                U.S. MAGISTRATE JUDGE
28
      23497                     - 16 - PROTECTIVE ORDER
1                                        EXHIBIT A
2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3                I,________________________________ [print or type full name], of
4    ____________________________ [print or type full address], declare under
5    penalty of perjury that I have read in its entirety and understand the Stipulated
6    Protective Order that was issued by the United States District Court Central
7    District of California on _____________ in THE REGENTS OF THE
8    UNIVERSITY OF CALIFORNIA, a public trust corporation, on behalf of
9    University of California, Irvine Medical Center vs. CIGNA HEALTHCARE OF
10   CALIFORNIA, INC., a California for profit corporation; CIGNA HEALTH &
11   LIFE INSURANCE COMPANY, a Connecticut for profit corporation, Case No.
12   8:19-cv-01392-JVS-ADS.
13
14                I certify my understanding that such information is to be provided to
15   me pursuant to the terms and restrictions of the Stipulation and Protective Order
16   (the “Order”) in this action. I have been given a copy of the Order, have read the
17   Order, and agree to be bound by its terms. I understand that Confidential
18   Information as defined in the Order, or any notes, summaries, abstracts, copies or
19   other records that may be derived therefrom or made regarding any such materials,
20   shall not be disclosed to any persons except as permitted by the Order. I further
21   agree that the United States District Court Central District of California has
22   jurisdiction to enforce the terms of the Stipulation and Protective Order, and I
23   consent to jurisdiction of the United States District Court Central District of
24   California over my person for that purpose.
25
26   Date:______________________
27
     Title: ______________________
28
      23497                                  - 17 - PROTECTIVE ORDER
1    Organization: ______________________
2
     Printed name: ______________________
3
     Signature: _________________________
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      23497                           - 18 - PROTECTIVE ORDER
